Citation Nr: 0729663	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  07-01 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
adjustment disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Horrigan 

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1972 to June 1994. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2006 of a  Department 
of Veterans Affairs (VA) Regional Office (RO).


In April 2007, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  

REMAND

On VA examination in December 2005, the examiner found 
symptoms of severe depression.  

In VA medical records, before and after the VA examination, a 
VA physician found symptoms of moderate depression. 

In order to reconcile the reports into a consistent picture 
so that the current rating accurately reflects the 
disability, further evidentiary development under the duty to 
assist is needed.  Accordingly, the case is REMANDED for the 
following action:

1. Obtain VA records since August 2006 
from the North Little Rock, Arkansas, 
VA Medical Center.  




2. Schedule the veteran for a VA 
examination by a psychiatrist to 
determine the level of impairment due to 
the adjustment disorder.  The veteran's 
file should be made available to the 
examiner. 

3. After the development has been 
completed, adjudicate the claim.  If the 
benefit sought remains denied, furnish 
the veteran a supplemental statement of 
the case and return the case to the 
Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007.



_________________________________________________
GEORGE E. GUIDO JR.  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



